       Case
        Case1:17-cv-01789-DLC
             1:17-cv-01789-DLC Document
                                Document578-1
                                         580 Filed
                                              Filed04/14/20
                                                    04/10/20 Page
                                                              Page11ofof99



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE                          :
 COMMISSION,                                      :
                                                  :
                                                  :
              Plaintiff,                          :
                                                  : Case No. 17-CV-1789(DLC)
                           v.                     :
                                                  :
 LEK SECURITIES CORPORATION,                      :
 SAMUEL LEK, VALI MANAGEMENT                      :
 PARTNERS dba AVALON FA LTD,                      :
 NATHAN FAYYER, and SERGEY                        :
 PUSTELNIK, a/k/a                                :
 SERGE PUSTELNIK,                                :
                                                  :
               Defendants.                        :
 ________________________________________________:



                 FINAL JUDGMENT AGAINST DEFENDANTS
          AVALON FA LTD, NATHAN FAYYER, AND SERGEY PUSTELNIK

       This matter having come before the Court following trial by jury, and the jury

unanimously having found in favor of Plaintiff Securities and Exchange Commission (“SEC” or

the “Commission”) and against Defendants Vali Management Partners dba Avalon FA Ltd

(“Avalon”), Nathan Fayyer (“Fayyer”), and Sergey Pustelnik a/k/a Serge Pustelnik (“Pustelnik”)

on liability; and the Court having considered the evidence and the parties’ submissions regarding

remedies, and the record herein; the Court hereby enters final judgment in favor of the SEC and

against each of the said Defendants.

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Avalon,

Fayyer, and Pustelnik each are permanently restrained and enjoined from violating Section 10(b)
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page22ofof99



of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-

5 promulgated thereunder [17 C.F.R. § 240.10b-5], directly or indirectly, by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Each of said

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with any Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Avalon, Fayyer, and Pustelnik each are permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)]

in the offer or sale of any security by the use of any means or instruments of transportation or

communication in interstate commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;




                                                 2
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page33ofof99



       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Each of said

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with any Defendant or with anyone described in (a).




                                                3
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page44ofof99



                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Avalon, Fayyer, and Pustelnik each are permanently restrained and enjoined from

violating Section 9(a)(2) of the Exchange Act [15 U.S.C. § 78i(a)(2)], directly or indirectly, by

the use of the mails or any means or instrumentality of interstate commerce, or of any facility of

any national securities exchange, or for any member of a national securities exchange to:

       effect, alone or with one (1) or more other persons, a series of transactions in any security

       registered on a national securities exchange, any security not so registered, or in

       connection with any security-based swap or security-based swap agreement with respect

       to such security creating actual or apparent active trading in such security, or raising or

       depressing the price of such security, for the purpose of inducing the purchase or sale of

       such security by others.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Each of said

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with any Defendant or with anyone described in (a).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Avalon,

Fayyer, and Pustelnik are jointly and severally liable for disgorgement of $4,495,564, together

with prejudgment interest thereon in the amount of $131,750, for a total of $4,627,314.

       Defendants shall satisfy this obligation by paying the amount remaining due for

disgorgement as set forth in accordance with the terms of section VIII, below.



                                                 4
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page55ofof99



        Defendants may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; identifying by name the Defendant as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

       The Defendant making such payment shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the Commission’s counsel in this

action. By making this payment, Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned to Defendant. The Commission

shall send the funds paid pursuant to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendants Avalon,

Fayyer, and Pustelnik shall pay post-judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961.

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Avalon,


                                                5
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page66ofof99



Fayyer, and Pustelnik are each individually liable for a civil penalty in the amount of $5,000,000,

pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)].

       Defendant Avalon shall satisfy its obligation under this section by paying the remaining

amount due for its penalty in accordance with the terms of section VIII, below. Defendants

Fayyer and Pustelnik shall each individually satisfy this obligation by paying $5,000,000 each to

the Securities and Exchange Commission within 30 days after entry of this Final Judgment.

       Defendants Avalon, Fayyer, and Pustelnik may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants Avalon, Fayyer, and Pustelnik may also

pay by certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; identifying by name the Defendant as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

       The Defendant making such payment shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the Commission’s counsel in this

action. By making this payment, Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned to Defendant. The Commission

shall send the funds paid pursuant to this Final Judgment to the United States Treasury.


                                                6
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page77ofof99



       Each Defendant shall pay post-judgment interest on any delinquent amounts pursuant to

28 U.S.C. § 1961.

                                               VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that within 14 days after

being served with a copy of this Final Judgment, Lek Securities Corporation (“Lek Securities”)

shall take the following action with regard to any and all money and assets that it holds pursuant

to this Court’s order entered on July 31, 2017 (ECF No. 95) in the name of or for the benefit of

Defendant Avalon, together with any interest that has accrued thereon:

       (A)     To the extent any assets so held are securities or other non-cash assets, Lek

               Securities shall liquidate them at market prices and convert them to cash; and

       (B)     Lek Securities shall transfer to the SEC the entire balance of the funds held by

               Lek Securities pursuant to said order of the Court.

       Lek Securities may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Lek Securities may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; stating that the payment is being made by Lek Securities; and specifying that payment

is made pursuant to this Final Judgment.


                                                7
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page88ofof99



       Lek Securities shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission’s counsel in this action. By making this

payment, Lek Securities relinquishes all legal and equitable right, title, and interest in such funds

and no part of the funds shall be returned to Lek Securities or to any Defendant. The

Commission shall send the funds paid pursuant to this Final Judgment to the United States

Treasury.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk of Court is

ordered to turn over to the SEC all funds held in the Registry of the Court with regard to Avalon

pursuant to the Order entered by this Court in this case on July 31, 2017 (ECF No. 95), together

with any interest remaining after deducting any applicable fee not exceeding the fee authorized

by the Judicial Conference of the United States and set by the Director of the Administrative

Office. The Clerk of Court may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. The Clerk of Court may also pay by certified check,

bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; stating that the payment is being made by the Clerk of Court; and specifying that

payment is made pursuant to this Final Judgment.


                                                  8
        Case
         Case1:17-cv-01789-DLC
              1:17-cv-01789-DLC Document
                                 Document578-1
                                          580 Filed
                                               Filed04/14/20
                                                     04/10/20 Page
                                                               Page99ofof99



       The Clerk of Court shall simultaneously transmit photocopies of evidence of payment

and case identifying information to the Commission’s counsel in this action. The Commission

shall send the funds paid pursuant to this Final Judgment to the United States Treasury.

                                              VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the amounts remitted

to the SEC by Lek Securities and by the Clerk of Court pursuant to sections VI and VII above

shall be applied first to the prejudgment interest, then disgorgement owed by Avalon pursuant to

this Final Judgment, and if any amounts are left over, they shall be applied towards the penalty

owed by Avalon pursuant to this Final Judgment. Within 14 days of receiving the funds from

both Lek Securities and the Clerk of Court pursuant to sections VI and VII, above, the SEC shall

file a notice indicating the amounts received from Lek Securities and the Clerk of Court, and

indicating the remaining amount of disgorgement, if any, that is due from Defendants Avalon,

Fayyer and Pustelnik in accordance with section IV above, and the amount of penalties due from

Avalon, after application of the funds received. Within 14 days after the SEC files such notice:

       (A) Defendants Avalon, Fayyer and Pustelnik shall pay to the SEC any remaining

           disgorgement amounts owed as set forth in section IV, above; and

       (B) Defendant Avalon shall pay to the SEC any remaining penalty amount that it owes as

           set forth in section V, above.

                                               IX.

       The Court shall retain jurisdiction of this matter for purposes of enforcing this judgment.



        April 14, 2020
Dated: ________________
                                                      DENISE L. COTE
                                                      UNITED STATES DISTRICT JUDGE



                                                9
